IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE               : No. 679
                                        :
CONTINUING LEGAL EDUCATION              : SUPREME COURT RULES DOCKET
                                        :
BOARD                                   :




                                   ORDER


PER CURIAM:



            AND NOW, this 13th day of November, 2015, Max W. Laun, Esquire,

Allegheny County, is hereby appointed as a member of the Continuing Legal Education

Board for a term of three years commencing December 31, 2015.